Exhibit 99.(i)(i) January 27, 2016 Ariel Investment Trust 200 E. Randolph Drive Suite 2900 Chicago, IL60601 Re:Ariel Investment Trust Ladies and Gentlemen: As counsel for Ariel Investment Trust (the “Registrant”) we consent to the incorporation by reference of our opinion dated December 29, 2011, with respect to each of the Registrant’s series, as filed with the Registrant’s registration statement on Form N-1A, Securities Act File No. 33-7699, on December 30, 2011. In giving this consent we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. Very Truly Yours, GREENBERG TRAURIG, LLP /s/ Greenberg Traurig, LLP GREENBERG TRAURIG, LLP n ATTORNEYS AT LAW n WWW.GTLAW.COM 77 West Wacker Drive, Suite 3100n Chicago, Illinois n Tel 312.456.8400n Fax 312.456.8435 CHI 66613942
